DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3 and 4, there is no cited art that discloses, a circuit for providing a substrate bias to a body of a transistor comprising, a first transistor, a second transistor, a third transistor, an enable signal, a disable signal and a resistance element wherein the above devices are connected and operative as recited in claim 1 to provide the substrate bias and “wherein the first transistor is a NMOS transistor, the second transistor is a PMOS transistor, the third transistor is a PMOS transistor, and the terminal of the third transistor is a drain, the drain of the third transistor is electrically coupled to the body of the second transistor, the body of the third transistor is electrically coupled to a source of the third transistor, and a source of the first transistor is coupled to one of the low voltage terminal and a default bias terminal, and a source of the second transistor is coupled to the high voltage terminal.”
No cited art discloses the circuit connected as claimed and the first through third transistors being MOS transistors having the specific conductivity type as well as the source, drain and/or body connections as recited in above.
With respect to claims 5-8, there is no cited art that discloses, a circuit for providing a substrate bias to a body of a transistor comprising, a first transistor, a second transistor, a third transistor, an enable signal, a disable signal and a resistance 
No cited art discloses the circuit connected as claimed and the first through third transistors being MOS transistors having the specific conductivity type as well as the source, drain and/or body connections as recited in above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849